Citation Nr: 0844438	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-20 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1980 to September 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In September 2006, the veteran canceled his request for a 
hearing before the Board.  

In August 2008, the Board received from the veteran 
additional evidence in the form of a private medical report, 
dated in September 2007, from A.O., M.D., relating to 
treatment for the veteran's diabetes mellitus, which was not 
accompanied by a waiver of the right to have the evidence 
reviewed by the RO.  38 C.F.R. § 20.1304.  As the report is 
essentially cumulative of other medical records showing 
treatment for ongoing diabetes mellitus, and does not bear on 
the pivotal question of the onset of the disease, referral to 
the RO under 38 C.F.R. § 20.1304 is not required.  

FINDING OF FACT

Diabetes mellitus was not affirmatively shown to have had 
onset during service; diabetes mellitus was not manifested to 
a compensable degree within one year from the date of 
separation from service; and diabetes mellitus, first 
diagnosed after service beyond the one-year presumptive 
period for a chronic disease, is unrelated to an injury, 
disease, or event of service origin.  




CONCLUSION OF LAW

Diabetes mellitus is not due to disease or injury that was 
incurred in or aggravated by service; and diabetes mellitus 
as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in October 2003, in August 2005, and in March 
2006.  The veteran was notified of the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that VA would obtain service treatment records, 
VA records, and records from other Federal agencies, and that 
he could submit records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006)(notice of the elements of the claim).

To the extent that the VCAA notice of the provisions for the 
effective date of the claim and for the degree of disability 
assignable was sent after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
As the claim of service connection is denied, no effective 
date or disability rating can be assigned as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service treatment 
records, VA records, and private medical records identified 
by the veteran to include those from Kapi'Olani Medical 
Center.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  

VA has conducted medical inquiry in an effort to substantiate 
the claim and obtained a medical opinion in April 2005. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

II. Analysis

As the veteran did not serve in Vietnam during the period 
from January 2, 1962, to May 7, 1975, the legal presumption 
of service connection for diabetes mellitus as a disease 
associated with exposure to certain herbicides, including a 
herbicide commonly referred to as Agent Orange, does not 
apply.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

The veteran claims that his current diabetes mellitus had its 
onset during service.  At his hearing, he referred to an 
elevated fasting glucose test that was conducted during 
service in July 1995, and asserted that according to 
guidelines of the American Diabetes Association his test 
result indicated that he had "pre-diabetes" that then 
developed into diabetes mellitus.  He stated that he did not 
recall any post-service blood work until 2003 due to his 
limited access to health care.  In a statement, the veteran's 
girlfriend, with whom he lived from 1994 to 1996, stated that 
she personally observed the veteran to have urinary frequency 
and urgency.  

The service personnel records show that the veteran served on 
active duty in the Navy from November 1980 to January 1996. 

The service treatment records contain no complaint or 
diagnosis of diabetes mellitus.  A laboratory report in July 
1995 shows that his glucose level was 111 mg/dL, which was 
within the normal range from 60 to 115 mg/dL, as noted on the 
laboratory report.  A urinalysis at that time was negative 
for protein and glucose.  The laboratory results were noted 
on the separation physical examination report in July 1995, 
and there was no finding or diagnosis of diabetes mellitus at 
that time.  The veteran was discharged from service in 
January 1996.  

After service, a lab report dated in September 1997 from 
Tripler Army Medical Center showed that the veteran's glucose 
level was 95 mg/dL, which was within the normal range from 60 
to 115 mg/dL.  

A hospital report, dated in March 2003, from Kapi'Olani 
Medical Center showed that the veteran was admitted for 
treatment of deep vein thrombosis of the right lower 
extremity, but that he was also found to have a random blood 
sugar level of 229.  He was diagnosed with new onset diabetes 
mellitus.  Records from a private physician, beginning in 
April 2003, show that the veteran was seen for the recently 
diagnosed diabetes mellitus.  Private records, dated in late 
2003, as well as VA records beginning in 2004 note the 
diagnosis of and treatment for diabetes.  
 
The initial diagnosis of the veteran's diabetes mellitus is 
shown to have been made in 2003 more than five years after 
service in 1996.  Based on this medical evidence, diabetes 
mellitus was not shown to have had onset in service.  
Further, the medical evidence showing this disability 
beginning in 2003 is well beyond the one-year presumptive 
period, that is, the year following the date of separation 
from military service in January 1996 for diabetes as a 
chronic disease under the provisions of 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.306, 3.309.  

The record contains two medical opinions - one VA and the 
other private - relating to the onset of the veteran's 
diabetes mellitus.  A VA physician, who reviewed the claims 
file in April 2005, found no evidence of diabetes mellitus 
while the veteran was on active duty and no evidence to 
suggest that he had diabetes mellitus a year following his 
discharge from service in 1996.  The physician referred to 
service treatment records in 1995 and after service in 1997 
pertaining to the veteran's glucose levels.  A private 
physician, an endocrinologist, evaluated the veteran in June 
2005 with regard to diabetes mellitus.  The impression 
included type II diabetes mellitus by history, and the 
physician stated that with a fasting glucose of 111 in July 
1995 and LDL of 166, it was fair to say that the veteran had 
a metabolic syndrome already at that time and in fact a 
glucose tolerance test may have shown significant glucose 
intolerance. 

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which the record was 
reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The probative value of a medical opinion is also generally 
based on the scope of the examination or review, as well as 
the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar 
v. Brown, 5 Vet. App. 140 (1993).  Among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

After careful consideration of each medical opinion, the 
Board will accord more probative weight to the opinion of the 
VA physician than the opinion of the private physician, for 
the reasons that follow.  The VA physician specifically cited 
to facts in the record in explaining her opinion.  The 
private physician relied a the diagnosis of diabetes mellitus 
by history, and found that the veteran had a "metabolic 
syndrome" - not specifically diagnosing diabetes mellitus - 
at the time of an elevated glucose level in July 1995.  
Significantly, the private physician did not provide any 
rationale as to the finding of a normal glucose level after 
service in September 1997, whereas the VA physician cited 
such finding as evidence against the claim that the veteran 
had manifestations of diabetes at that time.  The VA 
physician moreover indicated that the veteran's glucose 
levels in July 1995 and September 1997 were within the 
"normal range" being 60 to 115 mg/dL, which is reflected on 
each of the laboratory reports.  The private physician did 
not comment upon or identify what the "normal range" was.  
As for the private physician's opinion that a glucose 
tolerance test may have shown significant glucose 
intolerance, the opinion is speculative.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (A medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus.).

As a result, it is the Board's judgment that the private 
medical opinion is less persuasive or probative than the 
opinion of the VA physician, which contains a clear clinical 
analysis of the facts of record and is not speculative.  

As for the information submitted by the veteran from the 
American Diabetes Association (ADA), indicating that "pre-
diabetes" is a condition where blood glucose levels are 
higher than normal but not yet high enough to be diagnosed as 
diabetes.  According to the ADA, pre-diabetes starts at 
fasting glucose levels of 110 mg/dL.  The veteran claims that 
he had pre-diabetes on active duty based on the elevated 
fasting glucose test in July 1995, which showed his level to 
be 111 mg/dL.  The information from the ADA distinguishes 
between pre-diabetes and diabetes mellitus and states that 
the former does not necessarily result in the latter.  While 
the veteran's glucose levels may have been elevated slightly 
on one occasion during service in July 1995, his glucose 
levels did not remain elevated, as shown by a lab report 
dated in September 1997 indicating a glucose level of 95 
mg/dL.  

In short, there were insufficient manifestations to identify 
diabetes mellitus during service.  

On the basis of the service treatment records, diabetes 
mellitus was not affirmatively shown during service, and 
service connection under 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.303(a) is not established. 

Furthermore, diabetes mellitus is not a condition under case 
law that has been found to be capable of lay observation.  

Therefore the determination as to the presence of diabetes 
mellitus is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

Having rejected the medical opinion that the glucose level in 
service was evidence of diabetes mellitus, there is no 
competent medical evidence during service or since service 
that diabetes mellitus was noted, that is, observed during 
service, and the principles of service connection pertaining 
to chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997). 

As for the statements of the veteran and a witness, which 
attribute diabetes mellitus to service, where, as here, the 
determinative questions involve a medical diagnosis, not 
capable of lay observation, and medical nexus or medical 
causation, a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.  

As the veteran and the witness are lay persons, they are not 
competent to offer a medical diagnosis or an opinion on 
medical causation, and consequently their  statements to that 
effect do not constitute favorable medical evidence to 
support the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  
   
After carefully reviewing all the evidence, the Board 
concludes that the preponderance of the evidence is against 
the claim that diabetes mellitus, first documented after 
service, is to related service, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).







ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


